PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           

In re Application of
Pugia et al.
Application No. 15/105,888
Filed:  June 17, 2016
Atty Dckt No. 2013P22925WOUS
:
: 
:        ON PETITION
:             
:


This is a decision on the “Petition under 37 C.F.R. § 1.183”, filed in August 11, 2021

The petition under 37 CFR 1.183 is DISMISSED.

A review of the application file history reveals that final Office action was mailed on March 10, 2021, and that on June 10, 2021, a “Petition for Withdrawal of Finality under 37 CFR 1.181” was filed. On July 15, 2021, a “Decision on Petition under [37] CFR 1.181” was mailed dismissing the “Petition for Withdrawal of Finality under 37 CFR 1.181.” The decision on petition stated on page 1:

[t]he petitioner's arguments have been noted. However, the petition was untimely and therefore the merits of such will not be considered. The request for withdrawal of the finality of the Office action dated March 10, 2021 was made under 37 CFR § 1.181. Under 37 CFR § 1.181 (f), any petition not filed within two months of the mailing date of the action from which relief is requested may be dismissed as untimely. If Petitioner wants consideration after the two months, Petitioner should file a petition, and corresponding petition fee for such, under 37 CFR § 1.183, requesting a suspension of 37 CFR § 1.181 so that consideration of the finality can be made later than the 2 months. Accordingly, the petition filed on June 10, 2021, to request withdrawal of the finality of the Office action dated March 10, 2021, is DISMISSED.

On August 11, 2021, the instant petition under 37 CFR 1.183, was filed. Petitioner stated, on page 1 of the instant petition:

[p]etitioner filed a petition to remove finality of the Office Action dated March 10, 2021 on June 10, 2021 under 37 CFR 1.181. However, it was dismissed as 

Applicant hereby petitions under 37 CFR §1.183 to suspend 37 CFR §1.181 so that consideration of the finality can be made later than the two months. The relevant facts, points to be reviewed and relief requested are stated in the Petition under §1.181 filed on June 10, 2021.

It is noted that 37 CFR 1.183 provides:

[i]n an extraordinary situation, when justice requires, any requirement of the regulations in this part which is not a requirement of the statutes may be suspended or waived by the Director or the Director's designee, sua sponte, or on petition of the interested party, subject to such other requirements as may be imposed. Any petition under this section must be accompanied by the petition fee set forth in § 1.17(f).

Suspension of the rules under 37 CFR 1.183 may be granted in an "extraordinary situation, when justice requires."  The facts presented on the record do not adequately establish an extraordinary situation.  Petitioner has made no argument that any special circumstances of equities that would require suspension of the rules in the interests of justice.  Further, it is noted that prosecution in the application continued after the filing of the petition under 37 CFR 1.183, with a Request for Continued Examination under 37 CFR 1.114, being filed on September 9, 2021, a non-final Office action being mailed on September 21, 2021, and an amendment being filed on December 8, 2021, all, seemingly, rendering the “Petition for Withdrawal of Finality under 37 CFR 1.181” and the petition under 37 CFR 1.183, moot. 

The petition under 37 CFR 1.183, is dismissed accordingly.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop Petition
			Commissioner for Patents
			P.O. Box 1450
			Alexandria, VA 22313-1450

By FAX:		(571) 273-8300
Attn: Office of Petitions

By hand:		Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By EFS-WEB

Telephone inquiries related to this decision should be directed to the undersigned at 571-272-3222. Questions regarding the further processing of the application must be directed to the Technology Center at (571) 272-1600.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET